By the Court.

Lumpkin, J.,
delivering the opinion.
The amount of hire owing by Bennett to Odom was purely a question of fact, depending on the testimony of the plaintiff on one side and two witnesses on the other. The jury have seen fit to give credit to the plaintiff. This they had a right to do, and the Circuit Judge has refused to disturb their verdict. We do not feel at liberty to control his opinion in this case.
There was one great oversight on the part of Bennett. Odom swears that he noted down in an almanac the time the negros worked. This memorandum was used by the parties in both settlements. It was left with Bennett. At any rate, he could have had it on the trial. Why was it not there to compare with and correct, if erroneous, the account sued on by Odom ?
We see nothing wrong in the direction given by the Judge in the case.